GreeN, Judge,
delivered the opinion of the court:
Plaintiff brings this suit to recover a balance alleged to be due for the transportation of certain officers and enlisted men who were assigned by the Government to duty with the Civilian Conservation Corps. The parties agree that this travel was in connection with their assignment of such duty and that their expenses and cost of transportation were lawfully chargeable to and paid from the Emergency Conservation Fund, being a fund authorized by act of Congress and allocated or established by executive order of the President for the purpose of carrying out the provisions of the act of Congress for the relief of unemployment, and for other purposes. It is agreed by the parties that the Civilian Conservation Corps constituted a purely civil organization and that the activities of those assigned to duty therewith were nonmilitary in their character. The plaintiff presented bills to the Government for the transportation of these officers and enlisted men at the regular commercial rates, but the General Accounting Office made certain deductions from the sum so charged on the ground that the persons transported were troops of the United States within the meaning of the land-grant acts and consequently the Government was entitled to a lower fare. The parties further agree that if the officers and enlisted men assigned to duty with the Civilian Conservation Corps did not constitute troops of the United States within the meaning of the land-grant acts, there is due the plaintiff the sum of $1,911.45 which plaintiff is entitled to recover herein.
The case is controlled by the decision of the Supreme Court in Southern Pacific Co. v. United States, 285 U. S. 240, wherein it was held that engineer officers of the United States when engaged in work in connection with rivers and harbors are not part of the “troops of the United States” as *438these words are used in applicable land-grant laws for the reason that their activities are nonmilitary in character. In the instant case the parties agree that the officers and men involved in the suit were engaged when transported in duties which were nonmilitary in character. The Government, therefore, was not entitled to any deduction from the regular rates in making payment for their transportation.
When this suit was begun the petition included a claim for $371.45 as the balance due from defendant for the transportation of officers and enlisted men assigned to duty with the Army Air Corps. This claim has been withdrawn.
Judgment will be rendered for plaintiff in the sum of $1,911.45. It is so ordered.
Williams, Judge; Littleton, Judge; and Whaley, Chief Justice, concur.
Whitaeer, Judge, took no part in the decision of this case.